Citation Nr: 1703054	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Service connection for residuals of an August 2008 motor vehicle accident (MVA) as secondary to service-connected disabilities, including as a result of medications. 

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 
30 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a higher initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a higher initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a higher initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

By way of history, on February 7, 2008, the Veteran filed a claim for service connection for diabetes mellitus type II and diabetic neuropathy.  In the March 2008 rating decision, service connection was granted for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities, initially assigning a 10 percent disability rating for neuropathy of each extremity effective February 7, 2008 (i.e., the date of receipt of the service connection claim).  Within the one-year appeal period following issuance of the March 2008 rating decision, new and material evidence pertaining to the severity of symptoms and functional impairment associated with the peripheral neuropathy was received.  See 38 C.F.R. § 3.156 (b) (2016).  Because new and material evidence pertinent to the initial ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities was received prior to expiration of the appeal period for the March 2008 rating decision (i.e., the evidence was neither cumulative nor redundant of evidence previously considered and related to a previously unestablished fact of symptoms and functional impairment associated with peripheral neuropathy of the upper and lower extremities potentially worse than reflected in evidence previously considered when assigning the initial ratings for peripheral neuropathy), the portion of the March 2008 rating decision adjudicating the initial ratings for the peripheral neuropathy did not become final, but required readjudication with consideration of the newly received evidence.  See id.

In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for peripheral neuropathy of the right upper extremity from 
10 percent to 30 percent effective February 26, 2008, and increased each of the disability ratings for peripheral neuropathy of the right lower extremity, left lower extremity, and left upper extremity from 10 percent to 20 percent effective February 26, 2008.  Although higher ratings have been assigned for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity for part of the initial rating period on appeal, as reflected in the May 2013 rating decision, the issues remain in appellate status as the maximum rating has not been assigned for the above-referenced disabilities for the entire initial rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, while the initial rating period on appeal started on February 7, 2008, the AOJ assigned the higher ratings effective the date of examination of February 26, 2008.  This is not prejudicial to the Veteran because payment of compensation benefits begins the first day of the following month (March 1, 2008) regardless of which day within a specific month the effective date is assigned.  
38 U.S.C.A. § 5112 (b)(7) (West 2014); 38 C.F.R. § 3.31(a) (2016).  The RO is advised to correct the rating decision code sheet and assign the higher ratings as of February 7, 2008.  

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  In December 2013, the Board notified the Veteran that the VLJ who conducted the October 2010 hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran responded that he wanted another videoconference Board hearing.  In January 2014, the Board remanded the issues on appeal in order to satisfy the hearing request.  In July 2014, the Veteran testified before the undersigned VLJ at a videoconference Board hearing.  A transcript of the hearing is of record.

In February 2012, the Board, in part, remanded the issues on appeal for unspecified additional development.  In October 2014, the Board remanded the issues on appeal to the AOJ in order to obtain updated VA treatment records, a VA medical examination to help assess the severity of the peripheral neuropathy disabilities, and a supplemental VA medical opinion with respect to the issue of service connection for residuals of the August 2008 motor vehicle accident MVA).  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the October 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board finds that there has not been substantial compliance with the October 2014 Board Remand directive relating to the supplemental VA medical opinion with respect to the issue of service connection for residuals of the August 2008 MVA accident; however, there is no need to remand the case for an adequate opinion, and no prejudice to the Veteran because the Board is granting the benefit sought on appeal (service connection).  Moreover, the Board has obtained VHA opinions with respect to this issue, as explained below.

In April 2016, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology with regard to the claim for service connection for residuals of an August 2008 MVA.  In September 2016, the requested VHA opinion was incorporated into the record.  In September 2016, an addendum VHA opinion was incorporated into the record.  The Veteran and representative were provided with copies of the April 2016 VHA opinion and September 2016 addendum opinion.  

The issue of service connection for a multifactorial gait disorder as secondary to diabetic neuropathy has been raised by the record (see January 31, 2011 VA neurology consultation note), but has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran has right hip and right ankle fractures that are residual to an August 2008 MVA.

2. The medication (Topamax) used for treatment of the service-connected peripheral neuropathy contributed to the August 2008 MVA and resulting right hip and right ankle fracture residuals.

3. For the entire initial rating period, the right upper extremity peripheral neuropathy has not resulted in a disability comparable to severe incomplete paralysis of the median nerve of the right upper extremity.

4. For the entire initial rating period, the left upper extremity peripheral neuropathy has not resulted in a disability comparable to severe incomplete paralysis of the median nerve of the left upper extremity.

5. For the entire initial rating period, the right lower extremity peripheral neuropathy has not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity.

6. For the entire initial rating period, the left lower extremity peripheral neuropathy has not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip and right ankle fractures, as residuals of an August 2008 MVA, as secondary to medication used to treat the service-connected peripheral neuropathy, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 30 percent for right upper extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2016).

3. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 20 percent for left upper extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2016).

4. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5. For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 20 percent for left lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeal for higher initial ratings for the service-connected peripheral neuropathy of the bilateral upper and lower extremity disabilities arises from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the October 2010 and July 2014 Board hearing transcripts, and the Veteran's written statements. 

VA most recently examined the bilateral upper and lower extremity peripheral neuropathy disabilities in September 2015.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the bilateral upper and lower extremity peripheral neuropathy disabilities on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the peripheral neuropathy disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Residuals of an August 2008 MVA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection for residuals of an August 2008 MVA is warranted as secondary to service-connected disabilities.  Specifically, the Veteran asserted that medication used to treat the service-connected peripheral neuropathy (topiramate) caused a seizure or blackout that caused the August 2008 MVA.  The residuals of the MVA include fractured right hip and ankle.  The Veteran reported that he stopped having the seizures once VA medical providers discontinued the medication (topiramate).

The Board finds that the Veteran has residuals of the 2008 MVA of right hip and right ankle fractures.  Private treatment records dated in August 2008, October 2008, and November 2008 show that the Veteran sustained right hip and right ankle fractures as a result of the August 2008 MVA.

The Board finds that the evidence is in relative equipoise on the question of whether the medication used for treatment of the service-connected peripheral neuropathy disabilities contributed to the August 2008 MVA and resulting residuals of right hip and right ankle fractures.  At the time of the August 2008 MVA, service connection was in effect for diabetes mellitus type 2, peripheral neuropathy of all four extremities, tinnitus, bilateral hearing loss, and erectile dysfunction.  Approximately three weeks prior to the August 2008 MVA, a VA medical provider noted that the Veteran was on gabapentin for treatment of non-service-connected low back pain and recommended the addition of topiramate for treatment of service-connected diabetic polyneuropathy.  

In an October 2008 treatment record, it was noted that the Veteran had been in a MVA on August 26, 2008.  An assessment of possible seizure - focal motor versus partial seizures - was noted.  The VA medical provider referred the Veteran to the neurology department for further evaluation.  In November 2008, the Veteran told a treating VA medical provider that when he started gabapentin in May 2007 he noticed a change in mental status manifested by slower response, confusion at times, staring off into space, and increased sleep.  The November 2008 VA medical provider noted that the combination of medication may be contributing to the changes in mental status, and questioned whether Veteran would benefit from discontinuing some of the medications.  The November 2008 VA medical provider noted that the Veteran was on multiple medications that could explain changes in mental status such as topiramate, gabapentin, hydrocodone/acetaminophen, citalopram, hydroxyzine, risperidone, testosterone patch, metformin, glyburide, vardenafil, omeprazone, terazosin, colestipol, docusate, and ibuprofen. 

Topiramate for treatment of the service-connected peripheral neuropathy disabilities was stopped in January 2009, and gabapentin for treatment of non-service-connected chronic lumbar back pain was stopped in April 2009.  VA treatment records include seizures among the list of active problems and note that the Veteran has had no seizures since 2009.  

The September 2016 VHA examiner opined that the Veteran's seizure/loss of consciousness in August 2008 was not likely caused by a medication prescribed for a service-connected disability.  When providing a rationale for the opinion, the September 2016 VHA examiner wrote that Topamax, which had been prescribed at the time of the August 2008 MVA and used by the Veteran for treatment of the service-connected peripheral neuropathy disabilities, could not be singled out as the sole agent to cause encephalopathy when the Veteran was taking so many other medications; however, the September 2016 VHA examiner also wrote that Topamax could contribute to an encephalopathy.  In a November 2016 addendum opinion, the VHA examiner clarified that, while Topamax was not the sole contributor or the prime contributor to an encephalopathy, it is at least as likely as not that the Topamax used for treatment of the Veteran's service-connected peripheral neuropathies contributed to an encephalopathy that caused a loss of consciousness in August 2008 resulting in a MVA.  

Evidence weighing against this theory of the claim includes the June 2013 VA examiner's opinion that it is less likely than not that the seizures that caused the 2008 MVA are proximately due or the result of the medication used for treatment of the service-connected disabilities.  The June 2013 VA examiner reasoned that current medical evidence/literature does not support that any of the service-connected disabilities causes epilepsy, and that current medical literature does not support that topiramate causes epilepsy or blackouts.  See also September 2015 VA opinion.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Topomox used for treatment of the Veteran's service-connected peripheral neuropathy disabilities contributed to the August 2008 MVA and resulting residuals of right hip and right ankle fractures.

Based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for right hip and right ankle fractures, as residuals of an August 2008 MVA, is warranted as secondary to medication used for the service-connected peripheral neuropathy disabilities.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issues of entitlement to higher initial ratings for the bilateral upper and lower extremity peripheral neuropathy disabilities, and finds that the severity of the bilateral upper and lower extremity peripheral neuropathy disabilities has not changed during the course of the appeal so as to warrant staged ratings, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating Analysis for Right and Left Upper Extremity Peripheral Neuropathy

The Veteran contends that higher ratings for the right and left lower extremity neuropathy disabilities are warranted because he has numbness and cold sensation in the hands, and experiences difficulty holdings things with the hands.  See, e.g., July 2014 Board hearing transcript.  

In the present case, the Veteran is shown to be right-handed; thus, his right upper extremity is considered the major extremity, and the left upper extremity is considered the minor extremity. 

The Veteran is in receipt of a 30 percent disability rating for the right (major or dominant) upper extremity neuropathy, and a 20 percent disability rating for left upper extremity neuropathy for entire initial rating period under Diagnostic Code (DC) 8515, for impairment of the median nerve.  38 C.F.R. § 4.124a.  Under DC 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8515.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8615, 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8715, 8720.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right or left upper extremity peripheral neuropathy disabilities resulted in nerve involvement that more nearly approximates severe incomplete paralysis of the respective median nerve, so as to warrant a higher 50 percent rating for the right upper extremity or a higher 
40 percent rating for the left upper extremity at any point during the initial rating period on appeal.

During the February 2008 VA examination, the Veteran reported numbness, tingling, burning, and decreased strength in both hands, but denied loss of sensation in the hands.  Upon examination in February 2008, the VA examiner noted normal power, tone, and bulk in the deltoids, biceps, triceps, wrist extensors and flexors, and small muscles of the hand.  Sensory examination showed decreased sensation to all modalities in the hands, and deep tendon reflexes were decreased in the biceps, triceps, and brachioradialis.  

During the May 2009 VA examination, the Veteran reported numbness and burning pain in both hands, with slight decrease in strength in both hands.  Upon examination in May 2009, the VA examiner noted normal power, tone, and bulk in all upper extremity muscles.  Sensory examination showed decreased sensation to all modalities in the hands, and deep tendon reflexes were decreased in the biceps, triceps, and brachioradialis.

Upon examination in September 2015, the VA examiner noted that the Veteran had no pain, paresthesias and/or dysesthesias, or moderate numbness in the upper extremities.  The September 2015 VA examiner recorded normal sensation to light touch in the shoulder, inner and outer forearms, hands, and fingers, bilaterally, with no trophic changes.  The Veteran had normal strength in the upper extremities upon elbow flexion, elbow extension, wrist flexion, and wrist extension, as well as with gripping and pinching.  There was no muscle atrophy.  Deep tendon reflexes were normal in the biceps, triceps, and brachioradialis, bilaterally.  The September 2015 VA examiner assessed that the right and left upper extremity median nerves were normal with no paralysis (complete or incomplete). 

VA and private treatment records show a similar disability picture.  A June 2008 private treatment record shows complaints of tingling, numbness, burning-type pain in the thumbs and the hands, as well as difficulty grasping and holding objects and difficulty with fine motor activities of the hands bilaterally.  The June 2008 private treatment record also shows that the Veteran reported that he cooked daily, cleaned five days per week, washed laundry four days per week, and went shopping twice per week.  The Veteran also indicated that he played sports, including golf, and performed gardening work.  Upon examination in June 2008, no motor deficit was noted in the hands, but the Veteran had numbness to light touch in tips of hands.  Hand and finger dexterity were not intact, and grip strength was assessed at three out of five, which is consistent with a moderate disability.  The June 2008 private examiner assessed mild to moderate limitation with respect to grasping, tying shoelaces, zipping a zipper, buttoning a button, or picking a coin because of neuropathy and pain in the both thumbs.  An August 2008 private examiner assessed five out of five strength in the upper extremities, with decreased tendon reflexes.  An October 2013 VA treatment record shows an assessment of the wrists, hands, and digits within functional limits, with intact sensation to light touch bilaterally.  This evidence weighs against a finding of severe incomplete paralysis of the upper extremities.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right and left upper extremities than severe incomplete paralysis of the right and left upper extremities, so does not warrant an initial rating in excess of 30 percent for the right upper extremity peripheral neuropathy or in excess of 20 percent for the left upper extremity peripheral neuropathy for the entire initial rating period on appeal.  Throughout the appeal period, the Veteran had pain (including burning pain), numbness, tingling, cold sensation, and decreased strength in the upper extremities, with decreased deep tendon reflexes at the biceps, triceps, and brachioradialis early in the appeal period.  Moreover, the most recent September 2015 VA examination report showed an assessment that the right and left upper extremity median nerves were normal with no paralysis (complete or incomplete) and no muscle atrophy.  

The Board finds that the 30 percent disability rating assigned for the right upper extremity and the 20 percent disability rating assigned for the left upper extremity during this period reflect the Veteran's lay complaints of pain, numbness, tingling, burning and cold sensations, and decreased strength, in conjunction with the September 2015 VA examiner's clinical findings of normal median nerves, bilaterally, as well as the February 2008 and May 2009 VA examiners' findings of only decreased sensation and decreased deep tendon reflexes in the upper extremities.  Therefore, all the Veteran's symptoms and functional impairment with respect to weakness and decreased grip strength are contemplated in the 30 percent rating assigned for the right upper extremity and the 20 percent rating assigned for the left upper extremity.  All of the above-referenced symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left upper extremity median nerves and do not more nearly approximate severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8515.
  
Therefore, a disability rating in excess of 30 percent for the right upper extremity peripheral neuropathy and a disability rating in excess of 20 percent assigned for the left upper extremity peripheral neuropathy are not warranted for the entire initial rating period on appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for higher ratings under DC 8515 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Initial Rating Analysis for Right and Left Lower Extremity Peripheral Neuropathy

The Veteran contends that higher initial ratings for the right and left lower extremity peripheral neuropathy disabilities are warranted because he has constant pain and numbness in the feet, and, as a result, he uses a cane to walk.  The Veteran also described difficulties with prolonged sitting and standing due to symptoms of pain and numbness.  See, e.g., July 2014 Board hearing transcript.  

The Veteran is in receipt of a 20 percent disability rating for each of the lower extremity peripheral neuropathy disabilities for the entire initial rating period on appeal under DC 8520.  38 C.F.R. § 4.124a.  The service-connected right and left lower extremity peripheral neuropathy disabilities are rated pursuant to 38 C.F.R. 
§ 4.124a, DC 8520.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  As explained above, neuritis and neuralgia are rated as incomplete paralysis.

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).
After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right or left lower extremity peripheral neuropathy disabilities has resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the respective sciatic nerve, so as to warrant a higher 40 percent rating for either lower extremity at any point during the initial rating period on appeal.

During the February 2008 VA examination, the Veteran reported numbness, tingling, and burning in the feet, as well as decreased strength in the lower extremities, but denied balance problems and loss of sensation in the feet.  Upon examination in February 2008, the VA examiner noted normal power, tone, and bulk in the hamstrings, quadriceps, gluteals, foot dorsiflexors, and plantar flexors, with normal gait.  Sensory examination showed decreased sensation to all modalities in the feet, and deep tendon reflexes were absent in the knees and ankles.  

During the May 2009 VA examination, the Veteran reported numbness and burning pain in both feet, with slight decrease in strength in both lower extremities.  The Veteran also indicated that prolonged standing, walking, and sitting caused an increase in bilateral foot pain.  Upon examination in May 2009, the VA examiner noted normal power, tone, and bulk in all lower extremity muscles.  In terms of gait, the May 2009 VA examiner wrote that the Veteran was slightly limping and walked with a cane.  Sensory examination showed decreased sensation to all modalities in the feet, and deep tendon reflexes were absent in the knees and ankles.

During the September 2015 VA examination, the Veteran reported pain, numbness, tingling, burning sensation, and decreased strength in both lower extremities, which restricted prolonged walking, climbing stairs, running, lifting, carrying, crouching, and stooping.  Upon examination in September 2015, the VA examiner noted moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness in both lower extremities.  The September 2015 VA examiner recorded normal sensation to light touch in the upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes, bilaterally, with no trophic changes.  The Veteran had normal strength in the lower extremities upon knee extension, ankle plantar flexion, and ankle dorsiflexion, with no muscle atrophy.  Deep tendon reflexes were absent in the knees and ankles.  The September 2015 VA examiner assessed moderate incomplete paralysis of the sciatic nerves bilaterally. 

VA and private treatment records during the appeal period show a similar disability picture.  A June 2008 private treatment record shows that the Veteran reported tingling, numbness, and burning-type pain in the feet and the lower legs, as well difficulty with prolonged standing, walking, squatting, bending, and lifting.  The June 2008 private treatment record also shows that the Veteran reported that he cooked daily, cleaned five days per week, washed laundry four days per week, and went shopping twice per week.  The Veteran also indicated that he played sports, including golf, and performed gardening work.  Upon examination in June 2008, no motor deficit was noted in the lower extremities, but the Veteran had numbness in the lower legs and feet. The June 2008 private examiner assessed moderate limitations to standing, walking, bending, lifting, and prolonged sitting.  A November 2008 private examiner assessed five out of five strength in the left leg, and four out of five strength in the right leg limited by some discomfort, with decreased deep tender reflexes.  A September 2010 VA treatment record shows that the Veteran denied weakness and paresthesias in lower extremities.  The Veteran reported right leg pain which he rated at five out of ten, which is consistent with moderate disability.  Upon examination in September 2010, the VA clinician assessed normal motor functions and deep tendon reflexes in the lower extremities.  This evidence weighs against a finding of moderately severe incomplete paralysis of the lower extremities.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right and left lower extremities than moderately severe incomplete paralysis of the right and left lower extremities, so does not warrant an initial rating in excess of 20 percent for each lower extremity peripheral neuropathy for the entire initial rating period on appeal.  Throughout the appeal period, the Veteran had pain, numbness, tingling, burning sensation, and decreased strength in the lower extremities, with absent deep tendon reflexes at the knees and ankles.  Moreover, the September 2015 VA examination report showed an assessment of moderate incomplete paralysis of the right and left lower extremities and no muscle atrophy.  The Board finds that the 
20 percent disability rating assigned for this period reflects the September 2015 VA examiner's findings of  normal sensation in the lower legs and ankles, and decreased sensation in the feet and toes.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 20 percent for each of the right and left lower extremity peripheral neuropathy disabilities is not warranted for the entire initial rating period on appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral upper and lower extremity peripheral neuropathy disabilities for any part of the initial rating period on appeal.  An extraschedular 

disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral upper and lower extremity peripheral neuropathy disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison 


between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the median nerve or sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate sensory and motor symptoms of pain, numbness, tingling, burning sensation, cold sensation, decreased sensation, and decreased or absent reflexes.  

As to the symptom of weakness, or decreased strength, to include decreased grip strength and feelings of giving out of the lower extremities, these symptoms and resulting functional impairment with respect to prolonged walking, prolonged sitting, prolonged standing, climbing stairs, running, lifting, carrying, crouching, and stooping are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  The median nerve conducts impulses from the spinal cord or brain to the elbow, wrist, and finger joints, as well as muscles of the forearm and gingers.  See id.  Therefore, when the median or sciatic nerves are not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out in the arms or legs, respectively, or decreased grip strength in the hands.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderate incomplete paralysis of the median or sciatic nerves.  38 C.F.R. § 4.124a, DCs 8515, 8520.  Therefore, the Board finds that the record does not reflect that the bilateral upper and lower extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extraschedular basis.


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are diabetes mellitus type 2, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral upper and lower extremity peripheral neuropathy disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU has been granted for the entire initial rating period on appeal.  See, e.g., October 2014 Board decision.  Accordingly, entitlement to a TDIU is not before the Board on appeal. 


ORDER

Service connection for right hip and right ankle fractures, as residuals of an August 2008 MVA, is granted.

An initial disability rating for right upper extremity peripheral neuropathy in excess of 30 percent, for the entire initial rating period on appeal, is denied.

An initial disability rating for left upper extremity peripheral neuropathy in excess of 20 percent, for the entire initial rating period on appeal, is denied.

An initial disability rating for right lower extremity peripheral neuropathy in excess of 20 percent, for the entire initial rating period on appeal, is denied.

An initial disability rating for left lower extremity peripheral neuropathy in excess of 20 percent, for the entire initial rating period on appeal, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


